 

NANOFILM LTD. EQUITY CREDIT INCENTIVE PROGRAM

 

(adopted 1997, as amended)

 

The Equity Credit Incentive Program enables selected employees of Nanofilm the
opportunity to invest in the Company, with the potential for a return on that
investment tied to an increase in the Company revenues over the base year of
1996. It was designed to enable certain employees to share in the growth of the
Company without the need to regularly value the interests in the Company for
which there is no market (and no present plan to create a market for such
interests).

 

EQUITY CREDIT POOL: up to a maximum of 385,000 equity credits can be issued. The
Board is not required in any year to issue any credits.

 

EQUITY CREDIT VALUE is set by the board of Managers. The Equity Credit value can
never be less than the purchase price, or .09% of the quotient of (a) the annual
revenues for the Company for the most recent calendar year, divided by (b) the
Company’s revenue in 1996 ($2.6 million), whichever value is greater. As long as
the audit is complete by July of the following year, the annual revenues are to
be the audited calendar year revenues. For example, if the revenue of the
company in 1997 is $3.0 million, the Equity Credit Value in 1998 will be at
least $1.15 ($3.0 divided by $2.6).

 

EQUITY CREDIT OFFERS are made by the Board once a year, and are available for 30
days. The employee will be allowed five years to make payment after the date of
grant, based on the Equity Credit Value in the year of the grant. Payment can be
made through payroll deduction if the employee so elects. Credits available for
purchase in 1997 will cost $1.00 per credit (the equivalent of $.09 when
adjusted for the split of units that occurred in 2002).

 

SAR CONVERSION is allowed in 1997 for employees who are offered Equity Credits
and who hold Stock Appreciation Rights (SAR’s) in the Company. For 1997 Equity
Credit Offers, 55 SAR’s can be used to purchase one Equity Credit.

 

REDEMPTION BY HOLDERS OF EQUITY CREDITS is allowed if an employee has held the
credit for at least 2 years. The board will declare a 30-day period each year in
which eligible credits can be redeemed at the equity credit value for that year.
Payout will be in one lump sum unless the board elects to require that the
redemption amount be paid over 24 months. If the board requires installment
payout, holders redeeming credits will receive monthly interest at the minimum
rate allowed under the Internal Revenue Code to avoid the computation of
interest on short term obligations (determined at the time the payout begins).
Redemptions in any given year may not exceed sixty percent of the Company’s net
income, in the preceding year. Any employee who retires after at least 20 years
of continuous employment, or who dies or becomes permanently disabled after 10
years of continuous employment will be entitled to a redemption value equal to
50% of the appraised value of a unit of membership interest in the Company.

 

REDEMPTION BY THE COMPANY is allowed, at the election of the Board, for any
credit that has been outstanding for 10 years or more. If an employee holding
credits ceases to be employed by the Company for any reason, the company can, at
its election, redeem any or all the credit held by that individual (regardless
how long they have been outstanding). For any redemption elected by the Company,
the board can elect to make payment in a lump sum or can elect the installment
payout as described above. Redemptions in any given year cannot exceed sixty
percent of the Company’s net income in the preceding year.

 

CONVERSION RIGHTS permit holders of equity credits to convert equity credits
into common stock or units of membership interest in the company on 1:1 basis no
more than six months after (1) company stock is offered to the general public,
(2) the company has taken action to redeem in a single transaction or series of
related transactions 30% or more of its outstanding equity interests, or (3) one
person or entity, not an owner in 1996, purchased 50% or more of the outstanding
interests.

 

 

 

 